DETAILED ACTION
Acknowledgements
The amendment filed 9/11/2020 is acknowledged
Claims 25-29 and 31-38 are pending.
Claims 34, 36, and 38 are withdrawn.
Claims 25-29, 31-33, 35, and 37 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/2020 has been entered.
 
Response to Amendment/Arguments
Applicant’s remarks have been considered, but are moot in view of the new grounds of rejection.

Election/Restrictions
Claims 34, 36, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/14/2019, and a response to the traversal was provided in the Office action mailed 12/11/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-29, 31-33, 35, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25, 35, and 37 recite “display on the map image at the second scale a place name object which represents a position where the picture has been taken and which is not associated with the map image at the second scale.” Although the specification discloses displaying a place name on a map image at the second scale (See, e.g., PGPub of Specification ¶¶ 53, 66, 108, 125, 152), the specification does not disclose that the place name object “is not associated with the map image at the second scale.”
Claims 26-29 and 31-33 are also rejected as each depends on claim 25.
Claims 25 and 37 recite “a control unit configure to . . . control to display . . .” and claim 35 recites “controlling . . . to display . . . .” However, the specification does not disclose a “control unit,” or describe an algorithm or steps carried out to perform a function of “control to display . . . .” Therefore, the specification does not provide support for this limitation. (MPEP 2161.01). 
Claims 26-29 and 31-33 are also rejected as each depends on claim 25.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29, 31-33, 35, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Language
Claims 25, 35, and 37 recite “a number of times the picture is taken . . . is a predetermined number or more.” The claim previously recites storing “second position information indicating a location at which the user has taken at least one picture.” However, the claim does not recite that any information about a number of times that pictures are taken is stored. Therefore, this limitation is unclear because the control unit would not be able to perform acts based on “the number of times the picture is taken” if such information is not stored by the system or otherwise make accessible to the control unit.
Claims 26-29 and 31-33 are also rejected as each depends on claim 25.
Claims 25, 35, and 37 recite “a number of times the picture is taken . . . is a predetermined number or more.” The claim previously recite “a location at which the user has taken at least one picture.” Any given picture can only be taken once. Therefore, the limitation of “a number of times the picture is taken . . . is a predetermined number or more” is unclear, because the same picture cannot be taken more than once, so the number of times the picture is taken can only be one.
Claims 26-29 and 31-33 are also rejected as each depends on claim 25.
Claims 25, 35, and 37 recite “display on the map image at the second scale a place name object which represents a position where the picture has been taken and which is not associated with the map image at the second scale.” This limitation states that “a place name object” is displayed “on the map image at the second scale,” but then states that the “place name object” is “not associated with the map image at the 
Claims 26-29 and 31-33 are also rejected as each depends on claim 25.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-26, 28, 31, 35, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe, et al. (US 2007/0271297) (“Jaffe”) in view of Brucher, et al. (US 2009/0279794) (“Brucher”).
Regarding claims 25, 35, and 37, Jaffe discloses an information processing apparatus comprising (a) a processor configured to function as a plurality of units, a non-transitory computer-readable storage medium storing a program for causing a computer to function as an information processing apparatus, and an information processing method comprising:
generating display data to display, on a map image at a first scale designated by a user, a place name object which is associated with the first scale and which is displayed at a position on the map image based on first position information indicating a location of the place name object (Jaffe Figure 4; ¶¶ 12, 30-31, 33-34, 38, 42-43, 47, 51-53, 80-82 ); and
storing, into a memory, second position information indicating a location at which the user has taken at least one picture (Jaffe ¶¶ 26, 30-31, 33-34, 40, 42, 44, 47, 51-52, 81-82),
controlling, in a case where (a) it is instructed to display the map image at a second scale that shows a larger area than the map image at the first scale and (b) a predetermined condition is satisfied, to display on the map image at the second scale a place name object which represents a position where the picture has taken and which is not associated with the map image at the second scale (Jaffe Figure 4; ¶¶ 12, 15, 33-36, 38, 42-43, 50-53, 80-84).

Brucher discloses that the predetermined condition for displaying a place is that a number of times the picture has been taken at a place associated with the second position information is a predetermined number or more (Brucher ¶¶ 24, 38, 42-43).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Jaffe to display an object when a number of times the picture has been taken at a place associated with the position information is a predetermined number or more, as disclosed in Brucher, in order to identify and display the most popular places that are most likely to be of interest to a viewer (Brucher ¶¶ 24, 38, 42-43).
Additionally, examiner notes that although Jaffe discloses a “place name object,” the description of the object as being a “place name” is nonfunctional descriptive material, as it only describes a characteristics of the information that is displayed. The “place name” is not processed or used to carry out any functionality that relies on this characteristic. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Further, regarding the language “controlling, in a case where (a) it is instructed to display the map image at a second scale that shows a larger area than the map image at the first scale and (b) a number of times the picture has been taken at a place associated with the second position information is a predetermined number or more, to display on the map image at the second scale a place name object which represents a position where the picture has taken and which is not associated with the map image at the second scale” in claim 35, this recites a contingent limitation, because step of “controlling . . . to display . . .” is only performed when the conditions of “(a) it is instructed to display the map image at a second scale that shows a larger area than the map image at the first scale and (b) a number of times the picture has been taken at a place associated with the second position information is a predetermined number or more” are met, and is not performed otherwise. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §§ 2103 I C, 2114.01 (II)).
Regarding claim 26, Jaffe discloses that control unit controls to display on the map image at the second scale the place name object based on objects existing at locations near the location indicated by the second position information among objects corresponding to a plurality of pieces of the first position information (Jaffe ¶¶ 43-44, 47, 80-83).
Regarding claim 28, Jaffe discloses that in a case where the number of times that the second position information is stored into the memory exceeds a threshold, the control unit controls to display one the map image at the second scale the place name object (Jaffe ¶¶ 43, 53, 68, 80-84).
Regarding claim 31, Jaffe discloses that the place name object is a landmark name (Jaffe ¶¶ 43, 81-82).
Examiner further notes that the limitation “the place name object is a landmark name” describes a characteristic of the object, and this characteristic is not processed or used to carry out any steps or functions that specifically rely on this characteristic. Therefore, this limitation recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 27 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe in view of Brucher as applied to claim 25 above, and further in view of Pilskalns (US 8,904,275).
Regarding claim 27, Jaffe in view of Brucher does not specifically disclose an identification unit configured to identify a user of the information processing apparatus, wherein the storage unit is configured to store pieces of identification information of users into the memory, and wherein the place name object displayed on the map image is different for each of the pieces of identification information.
Pilskalns discloses an identification unit configured to identify a user of the information processing apparatus, wherein the storage unit is configured to store pieces of identification information of users into the memory, and wherein the object displayed on the map image is different for each of the pieces of identification information (Pilskalns 1:35-58; 5:7-23; 7:38-42, 48-63; 12:56-13:3; 17:20-45; 20:11-55; 23:60-24:5; 26:11-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jaffe in view of Brucher to include an identification unit configured to identify a user of the information processing apparatus, wherein the storage unit is configured to store pieces of identification information of users into the memory, and wherein the object displayed on the map image is different for each of the pieces of identification information, as disclosed in Pilskalns, in order to allow a map to be annotated with information relevant to the particular user viewing the map (Pilskalns 1:35-58).
Additionally, the limitation “the place name object displayed on the map image is different for each of the pieces of identification information” describes characteristics of the object displayed in the map image, while these particular characteristics are not processed or used to carry out any steps or functions that specifically rely on these In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 33, Pilskalns discloses an acquisition unit configured to acquire the map image to be displayed from an external apparatus via a network (Pilskalns 5:24-63).

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe in view of Brucher as applied to claim 25 above, and further in view of Bales, et al. (US 2011/0313649) (“Bales”).
Regarding claim 29, Jaffe discloses an object which is specified by the first position information and the second position information (Jaffe ¶¶ 12, 15, 33-36, 38, 42, 50-53, 80-84). 
Jaffe in view of Brucher does not specifically disclose the generation unit is configured to generate display data to display an object that is set in advance as belonging to a category relating to another object.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jaffe in view of Brucher to include a generation unit is configured to generate the display data to display an object that is set in advance as belonging to a category relating to another object, as disclosed in Bales, in order to provide a user with relevant content on a map by emphasizing other objects on a map that are relevant to the user’s selection (Bales ¶¶ 1, 3, 52).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe in view of in view of Brucher as applied to claim 25 above, and further in view of Naaman, et al. (US 7,769,745) (“Naaman”)
Regarding claim 32, Jaffe in view of Brucher does not specifically disclose that the first position information and the second position information are each expressed by a combination of a latitude and a longitude.
Naaman discloses that the first position information and the second position information are each expressed by a combination of a latitude and a longitude (Naaman 2:24-33; 7:39-47).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Jaffe in view of Brucher to use latitude and longitude to express the position information, as disclosed in Naaman, because using a known method of expressing position information, such as latitude and longitude, in place of the position KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Additionally, examiner notes that the limitation “the first position information and the second position information are each expressed by a combination of a latitude and a longitude” describes characteristics of the first and second position information. These characteristics are not processed or used to carry out any steps or functions that specifically rely on these characteristics. Therefore, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685